 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouTH P. R.BROADCASTINGCORP. D/B/A RADIOSTATIONWISOandGREMIO DE PRENSA, RADIO, TEATRO Y TELEVISION DE PUERTO- Rico,LOCAL 24929, AFL.Case No. 24-CA-561.January 21,1955Decision and OrderOn September 1, 1954, Trial Examiner David London issued his In-termediate Report in the above-entitled proceedings, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint, and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the Union filed exceptions to the IntermediateReport and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in this case.The Board finds that it will not effectuate the policies of the Act to as-sert jurisdiction in this case, and shall, for the reasons hereinafterstated, dismiss the complaint in its entirety.'The Respondent is a Puerto Rico corporation whose principal officeand place of business is Ponce, Puerto Rico, where it operates under alicense granted by the Federal Communications Commission.TheRespondent operates under the call letters WISO, and has been in op-eration since September 15, 1953.From that date to the date of thehearing, a period of approximately 8 months, the gross advertis-ing revenue of the station is valued at approximately $4,000, of whichapproximately 5 percent represents revenue derived from advertisingof products originating in the United States.The value of equipment,materials, and supplies necessary for the operation of the radio sta-tion obtained during the same period, from sources located in theUnited States and the radio station itself, amounts to approximately$10,000.In theSixto Ortega Icase, the Board decided that in future cases in-volving types of business or operations for which the Board has estab-lished specially applicable standards for taking jurisdiction in the 48States, it shall apply the same standards for asserting jurisdiction inPuerto Rico.In theHanford Broadcasting Company 3case, the Board decidedthat it will assert jurisdiction over radio and television stations and1 As weate dismissingthe complaintherein on jurisdictional grounds, we need not passon theTrial Examiner's findings and conclusions,recommending dismissal on the merits.Sixto Ortega d/b/aSixto,110 NLRB 19173HanfordBroadcastingCompany (KNGS),110 NLRB 1257.111 NLRB No. 45. RADIO STATION WISO-273telephone and telegraph systems only if the gross income of the par-ticular enterprise amounts to as least $200,000 annually.As the income of the Respondent's radio station, projected on a 12-month basis, was below the minimum figures established by the Boardfor the assertion of jurisdiction over radio stations, and as we are nowapplying the specially applicable standards for jurisdiction in the 48States to Puerto Rico, we shall dismiss the complaint in its entirety .4[The Board dismissed the complaint.]4Member Murdock in signing this decision directs attention to the fact that he dissentedfrom the adoption of this policy of applying specially applicable U. S standards to PuertoRico in place of the Board's former plenary policy, in theStixto Ortegacase.Intermediate ReportSTATEMENT OF THE CASEUpon charges duly filed by Gremio de Prensa, Radio, Teatro y Television dePuerto Rico, Local 24929, AFL, herein called the Union, the General Counselof the National Labor Relations Board, by the Regional Director for the Twenty-fourth Region, issued a complaint against South P. R. Broadcasting Corp. d/b/aRadio StationWISO, hereinafter called Respondent or the Station, alleging thatRespondent had engaged in unfair labor practices affecting commerce within themeaning of Section 8 (a) (3) and (1) and Section 2 (6) and (7) of the NationalLabor Relations Act, as amended, 61 Stat. 136, herein called the Act.Copies ofthe charges, complaint, and notice of hearing were duly served upon Respondent.With respect to the unfair labor practices, the complaint alleged, in substance,that on or about March 3, 1954, Respondent discharged Julio Torres Lopez, be-cause he joined or assisted the Union, or engaged in concerted activities with other-employees of Respondent for the purposes of collective bargaining or other mutualaid or protection.By its answer, Respondent denied that it had been guilty of-any unfair labor practice and pleaded that Lopez was discharged for cause.Pursuant to notice, a hearing was held at Ponce, Puerto Rico, on May 5 and 6,1954, before the duly designated Trial Examiner, at which the General Counselwas represented by counsel and Respondent by its general manager.Full oppor-tunity to be heard, to examine and cross-examine witnesses, to introduce evidencebearing upon the issues, and to present oral argument and briefs, was afforded allparties.Since the close of the hearing, briefs have been received from the GeneralCounsel and Respondent which have been duly considered.From my observation of the witnesses, and upon the entire record in the case,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is, and at all times material herein has been, a corporation organizedunder and existing by the virtue of the laws of the Commonwealth of Puerto Rico.Its principal office and place of business is located at Ponce, Puerto Rico, where ithas, at all times material herein, continuously engaged in the operation of RadioBroadcasting StationWISO. In the course and conduct of its business operations,Respondent has been licensed by the Federal Communications Commission to broad-cast programs to listeners in Puerto Rico and other sections in the Caribbean area.These programs advertise products manufactured by companies engaged in inter-state and foreign commerce.Respondent receives a substantial part of its incomein the operation of said radio station from commercial companies that advertisetheir products by radio. In the year preceding the hearing, Respondent purchaseda substantial amount of equipment, materials, and supplies necessary for the opera-tion of its radio station from sources located in the United States.Respondent ad-mits, and upon the entire record I find, that Respondent is engaged in commerce-within the meaning of the Act and that the Board has jurisdiction in this proceeding.-Xavier Zequiera,102 NLRB 874. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDGremio de Prensa, Radio, Teatro y Television de Puerto Rico, Local 24929,AFL, is a labor organization within the meaning of Section 2 (5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe soleissuein this proceeding is whether or not Respondent discharged JulioTorres Lopez because he "joined or assisted the Union or engaged in concertedactivitieswith other employees of the Respondent for the purposes of collectivebargaining or other mutual aid or protection."Respondent began the operations of WISO in Ponce, Puerto Rico, on September15, 1953.Luis Freyre Montero, manager of the station, hereinafter referred toas Freyre, hired Lopez on October 23, 1953, as a control operator and announcerfor the station.Lopez testified that, though only 22 years old at the time of the hear-ing in May 1954, he had "been working in the radio industry since 1941" when he wasapparently only 9 years old.Freyre was aware that Lopez was a member of theUnion at the time and hired him notwithstanding his opinion, expressed to Lopezat the time, "that all those who belong to the [Union] were undisciplined, and joined.. . because they were not efficient employees."There is no evidence, however,except for his membership, that Lopez was engaged in any union activity amongRespondent's employees, or that any other employees were members of the Union.Prior to Sunday, February 28, 1954, Respondent had made arrangements to broad-cast the carnival parade in Ponce, an important civic affair, which was to takeplace that afternoon.Freyre was to do the broadcasting from the scene of theparade by means of a remote control transmitter and Lopez, who during that after-noon handled the controls at the station, was expected to pick up Freyre's trans-mission and broadcast the same over the facilities of the station.Freyre, fromthe scene of the parade, made contact with Lopez at the station at 2:30 p. m.and was informed by the latter that "everything was o. k." Instead of joiningFreyre's portable transmitter, however, to permit a broadcast of the parade whichstarted at that time, Lopez "continued putting records on at the station withoutannouncing them." It was not until about 3:10 p. m. that Lopez joined the portabletransmitter.At about 10 o'clock of that evening, Jimmy Montanez, another station employee,informed Freyre "about the things [later characterized as horseplay] that Mr. Lopezwas doing in the control room that afternoon while [Freyre] was broadcasting theparade."Montanez, who had received his information from Lede, another station,employee, also told Freyre that Lopez, in the presence of an employee of anotherstation, had criticized, in most vulgar terms, a WISO employee who had participatedin the parade broadcast and compared that broadcast most unfavorably with that ofanother station.Montanez told Freyre that Lopez' remarks made him "so angrythat he was looking for Lopez to break his face." Freyre told Montanez that thematter "would be fixed the next morning."At about 9:30 of the following morning, March 1, Freyre received a telephone callfrom his brother in Mayaguez, in another part of the island, urging him to cometoMayaguez promptly because of the seriousillnessof their uncle.Freyre left al-most immediately and did not-return to the station until the morning of March 3.At that time, he instructed Ramos, assistant manager, to call a staff meeting for 2p.in. of that day. All the men, including Lopez, were notified and 'directed toattend.'During the same morning of March 3, 1954, the exact time not being disclosed,Respondent received a letter from the Union advising the station that Lopez hadbeen appointed its "delegate" to discuss terms and conditions of employment.Therewere delivered to the station at the same time 3 letters from the Union addressed to3 other employees which letters were handed to the addressees that afternoon undercircumstances hereafter narrated.All these letters were containedin envelopeswhich bore the imprint of the Union. The letters to the employees solicited mem-bership in the Union, advised each addressee that Lopez had been appointed "dele-gate" at the station, and that within a very short while an agreement would be nego-tiated in behalf of the addressee and his "fellow workers."1 Lopez testified that at about noon of that day he asked Freyre the purpose of themeetingThough, according to Lopez, he received no reply to his inquiry, he testifiedcome "I do not believeor creditthattestimony. RADIO STATION WISO275All employees called to the 2 p. in. meeting of March 3 appeared at, or shortlyafter,the appointed time, except Lopez.At about 2:30, Freyre told those pr-,sentthat he had called the meeting to give Lopez an opportunity to explain "why hewas acting in controversy with the policies of the station,and why he criticized theother boys of the station that were broadcasting the carnival parties on February28."Freyre asked Lede to tell the assembled group what had happened in the con-trol room on February 28, and Lede repeated what he had previously told Mon-tanez.Freyre then told the men: "Inasmuch as Julio Lopez has not come to thismeeting, thus paying no attention to my order,he is fired from the radio station."During the course of the meeting, Freyre handed out the letters from the Unionabove described to the addressees then present.He told the men that trouble hadarisen at a station in Mayaguez because of the Union and that while the men were"at perfect liberty to think what[they] thought best," employes of WISO'shouldmake a choice between the Union and the station.Two of the men spoke up andstated they were not interested in the Union and expressed indignation that Lopezused their names to send to the Union without [their]authorization."When Lopez appeared between 3 and 3.30 p. in. he told Freyre he had not cometo the meeting earlier because he was asleep.He was immediately discharged.Freyre chided him because of his previous boasting that he was the best announcerin Puerto Rico, that he could now go to the best station in San Juan to look for ajob.During the course of the conversation,Freyre gave him the letter from theUnion,addressed to Lopez, which had arrived at the station that morning.Though Lopez'failure to make connection with Freyre during the latter's broad-cast of the carnival parade played a part in the decision to discharge him, the im-mediate cause of that termination was Lopez'failure to come to the 2 o'clock meet-ing as directed.His failure to do so was not only a breach of instructions,but wasalso construed by Freyre to be an admission of the accusations made by fellow em-ployees that Lopez had sought to bring the station and its employees into disrepute.Upon the entire record, and from my observation of the witnesses,I am con-vinced and find that it was the latter factors which were the motivating causes forthe discharge of Lopez.His conduct in these respects was aggravated by his re-peated boasting that he was,in the vernacular,radio's gift to Puerto Rico.Withoutregard to whether or not there was any basis for his vaunting that he was the bestannouncer on the island,and the record fails to establish that there was anythingto support his vain boasts,his pompousness was made even more offensive to theother members of the staff by the scorn and ridicule he imposed upon the stationmanned by employees older than himself.The only circumstances which have given me pause in reaching my ultimate con-clusion herein are the receipt by Respondent of the letters from the Union aforede-scribed on the morning of March 3,and Freyre's statement to the men that after-noon that it was up to them to make a choice between the Union and the station.The complaint does not allege that the remark last referred to had a restraining or co-ercive effect on the employees or that it was violative of the Act.I have consideredit,however,in determining whether or not Lopez'discharge was discriminatorilymotivated and conclude that it does not outweigh the reasons relied on by Respond-ent for dispensing with Lopez'services.Admittedly,the timing of the discharge,following so closely upon receipt of theletters from the Union and Freyre's statement to the men,creates a suspicion thatthere is a causal connection between those events and Lopez' discharge.However,a finding that Lopez was discriminatorily discharged cannot rest upon suspicion alone.Here, even that suspicion is dispelled by the fact that Freyre told Montanez duringthe evening of February 28, 3 days before the receipt of the letters from the Union,that Lopez'scorn of the station and its employees"would be fixed the next morning."In any event,the General Counsel has the burden of establishing by a preponder-ance of the evidence that Lopez was discharged for the reasons alleged in the com-plaint.This he has failed to do..Rather, I find that Lopez was discharged for thereasons heretofore detailed.Accordingly it will be recommended that the com-plaint be dismissed.CONCLUSION OF LAWRespondent has not engaged in any unfair labor practices within the meaning ofthe Act.[Recommendations omitted from publication.]344056-55-vol. 111-19